 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward & Co. Incorporated and Team-sters Union Local 348, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Petitioner.Case 8-RC-10441June 22, 1977DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn June 23, 1976, the Regional Director forRegion 8 issued a Decision and Direction ofElection 1 in the above-entitled proceeding in whichhe found appropriate the Petitioner's requested unitof warehouse employees, including retail bargainstore employees, but excluding employees in thecentral repair service and drapery departments, alllocated at the Employer's Gilchrist Road, Akron,Ohio, facility. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision on the ground, inter alia, that heerred in failing to find that the only appropriate unitcomprises all employees at the Gilchrist Roadfacility.By telegraphic order dated July 26, 1976, therequest for review was granted and the electionstayed pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andhereby affirms the Regional Director for the follow-ing reasons:The Employer contends that in finding appropriatethe requested unit of warehouse and retail bargainstore employees the Regional Director minimized thecommunity of interest shared by all employees at thefacility, particularly the high degree of functionalintegration of the operations there carried on, andthat on the facts herein only a facilitywide unit isappropriate. We disagree.The Gilchrist Road facility serves the Employer'sfive retail stores in the vicinity of Akron and Canton,Ohio, and handles mainly "big-ticket" merchandise,such as furniture, lawn and garden equipment,campers, and major appliances. The facility isfunctionally divided into three principal depart-' The relevant portion thereof is attached hereto as an appendix.2 There are separate shops for refrigeration, TV, laundry and range, andlawn mower repairs.230 NLRB No. 33ments: the warehouse operation, the central repairservice, and the drapery workroom, each having itsown manager who reports directly to the districtmanager. The Regional Director found, and therecord shows, that each department has its ownbudget and that its manager has final authority overhiring for his department.The facility is divided into two sections by a firewall running east-west. The north section, which ismuch the larger of the two sections, houses thewarehouse storage area, shipping and receivingdocks, and the delivery office. The south sectioncontains the warehouse office, the repair serviceareas,2the service parts department, the serviceoffice, furniture refinishing room, the drapery work-room, the retail bargain store, restrooms, and theemployees' lunchroom.The warehouse, which is under the supervision ofWarehouse Manager Clark, has approximately 19employees classified as warehousemen, order pickers,dockmen, delivery clerks, in-stock control clerks,invoice records clerks, and furniture refinishers; itperforms such general warehouse functions asordering, receiving, and shipping merchandise, andprocessing the accompanying paperwork. The vari-ous clerical functions, such as inventory control andbookkeeping, are performed in the warehouse officewhich is adjacent to the repair service area. Furniturerefinishing is performed by two employees workingin a room which is also adjacent to the repair servicearea. Such work involves the repairing of scratchedmerchandise, such as TV and stereo equipmenthaving wood cabinets, attaching hardware, andpolishing furniture prior to delivery.The retail bargain store, located in the southwestcorner of the facility, is administratively part of thewarehouse operation under Clark's supervision.Damaged and overstocked items, as well as draperyremnants and rejected custommade draperies, aresold there.The repair service department is engaged both inpreparing certain types of merchandise for sale andin repairing merchandise sold by the five area retailstores. The repair work is performed both in thewarehouse and in customers' homes. Approximatelyhalf of the 54 repair service employees comprise thefield crew. Field crew employees spend about half oftheir working time visiting customers' homes to effectrepairs. The other repair service employees work atthe facility: some make shop repairs on merchandisewhich is returned for service both by customers3andby the retail stores; some, in the parts department,provide parts to the service employees and make3 The field crew also brings to the shops those items which cannot berepaired in customers' homes.366 MONTGOMERY WARD & CO.parts sales to customers; some perform serviceclerical functions; and a few part-time employees sellservice contracts to customers by telephone. TheRegional Director found, and the record confirms,that repair service department employees punch aseparate timeclock and are paid on the basis of adifferent wage scale and method of wage computa-tion from other employees at the facility.The drapery workroom, which is situated adjacentto the retail bargain store and service departmentoffice, has nine employees who are engaged primarilyin making draperies pursuant to the specifications ofcustomers, through the Employer's interior decora-tors at the retail stores. Drapery workroom employ-ees also perform some upholstery work, such asmaking throw pillows and other similar items. Aninstaller, who is part of the drapery workroomoperation, delivers and hangs the finished draperiesin customers' homes.The Regional Director found, and the recordestablishes, that the respective work stations of repairservice department employees and drapery work-room employees are physically separate from thewarehouse operation and that these employeesperform distinctly different job functions and usedifferent skills from those of employees engaged inwarehousing functions. Contrary to the Employer'scontention, the record establishes that contactbetween the warehouse and store employees on theone hand, and repair service and drapery employeeson the other, is limited primarily to the routinemovement of merchandise between the variousdepartments within the facility. The record alsosupports the Regional Director's finding that thedegree of interchange between the departments isminimal. Thus, there have been at most threepermanent transfers between the repair servicedepartment and the warehouse operation, one ofwhich involved a supervisory promotion. There havebeen no permanent transfers into or out of thedrapery workroom.4In the circumstances of this case, we conclude, inaccord with the Regional Director, that the ware-house and retail bargain store employees share asufficiently distinct community of interest apart fromother employees at the Gilchrist Road facility towarrant their representation in a separate unit.5Inreaching our conclusion, we rely particularly uponthe lack of interchange between the employees in therequested warehouse unit and the repair service anddrapery workroom employees, the separate supervi-sion for each group, the different work locations, lackof significant contacts between the groups, and thedifferent work skills.6While the record reveals asmall degree of functional overlap between the dutiesof warehousemen and service employees,7it is, in ouropinion, insufficient to negate the separate communi-ty of interest shared by warehouse and retail bargainstore employees. Also, no union is seeking torepresent the employees herein on a broader basis.In view of the above, we find the following unitappropriate for collective bargaining within themeaning of Section 9(b) of the Act:All warehouse employees, including retail bargainstore employees, furniture refinishers, and themaintenance man8employed by the Employer atits warehouse located at 3081 Gilchrist Road,Akron, Ohio, but excluding all drapery depart-ment and central repair service departmentemployees, office clerical employees and profes-sional employees, guards and supervisors asdefined in the Act.Accordingly, as we have affirmed the RegionalDirector's unit finding, we shall remand the case tohim in order that he may conduct the electionpursuant to his Decision and Direction of Election,except that the payroll period for determiningeligibility shall be that ending immediately before thedate of this Decision on Review. [Excelsior footnoteomitted from publication.]4 The only instance of temporary transfer at the facility involved thedrapery installer who apparently works in the warehouse for I to 3 weeksduring the Christmas season and briefly at other times when the warehouseworkload is high.5 See H. P. Wasson Company, 153 NLRB 1499 (1965).6 The Board has found appropriate units of employees of the typeexcluded herein. Thus, in Sears, Roebuck and Co., 160 NLRB 1435 (1966), aunit of service employees at a warehouse facility similar to the one hereininvolved was found appropriate; and seeJ. L Hudson Company, 103 NLRB1378, 1382-84 (1953), where separate upholstery workroom and draperyworkroom units were found appropriate.7 There is evidence, for example, that furniture refinishers in thewarehouse operation occasionally engage in prepping certain types ofmerchandise, together with repair service employees.s The Employer viewed the Regional Director's unit placement of thefurniture refinishers and the maintenance man as ambiguous. Be that as itmay, we conclude on the basis of their common supervision, and integratedfunctions, that they are properly included in the unit found appropriate.APPENDIXThe unit sought by the Petitioner includes allwarehouse employees including retail bargain storeemployees, employed by the Employer at theGilchrist Road warehouse, excluding drapery depart-ment employees and central repair service depart-ment employees. The Employer asserts that the unitsought by the Petitioner is inappropriate and that thesmallest appropriate unit must consist of all of theapproximately 84 employees employed by it at theGilchrist Road warehouse.The Gilchrist Road warehouse serves the Employ-er's retail bargain store located at the warehouse inaddition to the five retail stores that are operated bythe Employer in the greater Akron-Canton area. TheGilchrist Road warehouse operation is divided into367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfour basic functions which include the warehouseoperation, the drapery department, the retail bargainstore and the central repair service department. Thewarehouse is divided into a north area and a southarea by a fire wall which runs from the east side ofthe warehouse to the west side of the warehouse.There are approximately 23 employees and sixsupervisors, including the warehouse manager, work-ing in the warehouse operation. The employeesworking in the warehouse operation are variouslyclassified as warehousemen, order pickers, dockmen,in-stock control clerks, invoice record clerks, deliveryclerks and furniture refinishers. The warehousemen,order pickers, dockmen and delivery clerks performtheir work in the northern area of the warehousewhich is referred to as the warehouse storage area.The in-stock control clerks and the invoice recordclerks work in the general warehouse office locatedin the southern area of the warehouse. The furniturerefinishers perform their duties in the furniturerefinishing room located in the southern area of thewarehouse. The furniture refinishers prepare wooditems from the warehouse before they are deliveredand repair damage to wood merchandise. Theemployees in the warehouse operation are under thedirect supervision of the warehouse manager, BernieClark. Clark, who also supervises the two employeesthat work in the bargain store and the one mainte-nance man employed at the warehouse, reports to C.E. Hall, one of the Employer's district managers.There are approximately 54 employees, 3 supervi-sors and a manager working in the central repairservice department located in the southern area ofthe warehouse adjacent to the furniture refinishingroom and the general warehouse office. The servicedepartment provides customer repair services for themerchandise sold by the Employer in its Akron-Canton stores. Within the service department is aparts department which sells replacement partsdirectly to customers as well as provides parts to theservice department personnel. Approximately onehalf of the service department employees are regular-ly engaged in servicing merchandise at the homes ofcustomers. The remaining employees, excludingapproximately 4 to 5 part-time service employees,service items at the warehouse which cannot berepaired at a customer's home. The 4 to 5 part-timeemployees call customers to solicit service contractson merchandise which has been sold by the Employ-er. The manager of the service department reportsdirectly to district manager Hall rather than towarehouse manager Clark. The service departmentoccupies its own location in the southern area of thewarehouse which is physically separated from otherwarehouse operations.The service department also has its own budget.The service department employees use a separatetimeclock which is located within the service depart-ment. All of the other warehouse employees, exceptthe bargain store employees who do not regularly usea timeclock, use a second timeclock located at theemployees' entrance to the warehouse. The recordreflects that there is no significant interchange ofemployees between the service department and theother warehouse operations. One of the two occa-sions when transfers into the service department haveoccurred involved the promotion of an employee to asupervisory position. There have been no temporarytransfers into or out of the service department. Therecord discloses that the wage scale and method ofwage computation used for the service departmentemployees is different from that used for the otheremployees in the warehouse. Because they areengaged in repairing merchandise, the service depart-ment employees utilize skills different from thosepossessed by the other warehouse employees. Theday-to-day contact between the service departmentand the warehouse is limited to the movement ofmerchandise into and out of the service departmentby employees working in the warehouse operation.Hiring for the service department, like that for all ofthe other warehouse operations, is initially handledby a personnel manager at the Employer's CuyahogaFalls, Ohio retail store. This personnel managermaintains the personnel records for all the employeesworking at the warehouse. Although the initialscreening of job applicants is performed by thepersonnel manager, the manager of the servicedepartment makes the final determination of whetheran applicant will be hired in the service department.There are approximately 9 employees and amanager working in the drapery department, locatedin the drapery workroom in the southern area of thewarehouse adjacent to the service department. Thedrapery department makes custom draperies forcustomers of the Employer's regular retail stores.Like the central repair service department manager,the drapery department manager reports directly todistrict manager Hall rather than to warehousemanager Clark. Similarly, the drapery departmentalso has a separate budget. The record reveals nopermanent employee transfers and only one tempo-rary transfer from the drapery department to ajob inthe warehouse. The single incident of temporarytransfer involved a drapery installer who wastemporarily assigned to the warehouse during a slowperiod in the drapery department. The draperymanager, like the central repair service departmentmanager, makes the final decision with respect to thehire of drapery department employees. The skillspossessed by the drapery department employees are368 MONTGOMERY WARD & CO.also markedly different from those possessed by thewarehouse operation employees. Additionally, asidefrom some record keeping assistance provided to thedrapery department clerk by a clerical in thewarehouse operation, there is minimal day-to-daycontact between the drapery department employeesand the employees in the other warehouse opera-tions.The retail bargain store is located on the south sideof the fire wall in the south east corner of thewarehouse. In the bargain store, the Employer sellsoverstocked or damaged items at reduced prices.Two employees work in the retail bargain store and,as noted above, they are supervised by warehousemanager Clark. The merchandise sold in the retailbargain store is either delivered by the Employer orpicked up by the customer. Deliveries are scheduledby the delivery clerks in the warehouse operation.Customer pick-ups are usually handled by the retailbargain store employees. However, if an item isheavy or bulky the retail bargain store employeereceives loading help from employees in the ware-house operation.The record reflects that all employees shareidentical benefits and are governed by the same workrules and regulations. All employees use the samelunch room, parking lot, and rest rooms. Except forthe retail bargain store employees, all employees usea common entrance to the warehouse. As notedabove, except for the central repair service employeesand the retail bargain store employees, all employeesuse a single timeclock located next to the employeeentrance to the warehouse. There is only one centralswitchboard for the entire warehouse. The workinghours of all the employees are for the most part 8:30a.m. to 5:00 p.m.I find, on the basis of the above and the entirerecord, that the employees in the unit requested bythe Petitioner possess a sufficiently separate commu-nity of employment interest to entitle them toseparate representation notwithstanding the commonconditions of employment noted above. As set forthabove, all the employees, except those in the draperydepartment and central repair service department,share the common supervision of the warehousemanager, Bernie Clark. The drapery department andthe central repair service department also haveseparate budgets. Furthermore, contact between thedrapery department and central repair service de-partment employees and the employees in thewarehouse operation is limited to the movement ofmerchandise and material into or out of the formerdepartments. In addition there is substantially nointerchange of employees, on either a temporary orpermanent basis, between the drapery department,the central service department and the remainingwarehouse operation including the retail bargainstore. The job skills possessed by the employees inthe drapery department and the central repair servicedepartment are quite distinct from those possessedby the employees in the remaining warehouseoperation and retail bargain store. Although adjacentto the general warehouse office and the furniturerefinishing room, the drapery department and thecentral repair department are physically separatefrom the warehouse operation. The Employer alsomaintains a separate wage scale and method of wagecomputation for employees in the central repairservice department. The latter employees also use aseparate timeclock.In view of the foregoing, I find that the draperydepartment and central repair service department arefunctionally distinct from the remaining warehouseoperation and retail bargain store. Accordingly, Ifind that the unit of all warehouse employees,including retail bargain store employees, excludingdrapery department and central repair service de-partment employees sought by the Petitioner is anappropriate unit for the purposes of collectivebargaining.369